United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 02-3485
                                      ___________

In re: Robert P. Ciralsky,                 *
                                           *
               Debtor,                     *
----------------------------------         *
Robert P. Ciralsky,                        *
                                           *
               Appellant,                  *
                                           * Appeal from the United States
       v.                                  * Bankruptcy Appellate Panel
                                           * for the Eighth Circuit.
John V. LaBarge, Jr.,                      *
                                           *       [UNPUBLISHED]
               Appellee.                   *
                                      ___________

                              Submitted: May 27, 2003
                                  Filed: June 3, 2993   Corrected 6/30/03
                                       ___________

Before MORRIS S. ARNOLD, BYE, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

       Robert P. Ciralsky (Ciralsky) appeals the Bankruptcy Appellate Panel’s (BAP)
order affirming the bankruptcy court’s1 denials of Ciralsky’s motions for
reinstatement of his bankruptcy case and for reconsideration. Ciralsky challenges the


       1
       The Honorable Barry S. Schermer, United States Bankruptcy Judge for the
Eastern District of Missouri.
bankruptcy court’s refusal to reinstate his case, arguing he had not appeared at the
confirmation hearing, where the court granted Trustee John LaBarge’s motion to
dismiss his case, because he reasonably believed the hearing had been postponed. He
also argues that the bankruptcy court should have allowed a non-lawyer named Susan
Foerster (Foerster) to appear on his behalf when he was ill.

       We conclude the bankruptcy court did not abuse its discretion in declining to
reinstate the case: although Ciralsky may have been confused about the hearing
schedule, he did not appear at the scheduled confirmation hearing and he was
admittedly behind on payments at the time the case was dismissed. See In re
Svoboda, 264 B.R. 190, 195 (B.A.P. 8th Cir. 2001) (standard of review); 11 U.S.C.
§ 1307(c) (after notice and hearing, court may dismiss case for cause, including
failure to make plan payments); cf. Mullen v. Galati, 843 F.2d 293, 294 (8th Cir.
1988) (per curiam) (holding, where claims were dismissed for party’s failure to
appear at scheduled hearings, that dismissal with prejudice is severe sanction but may
be warranted for persistent failure to prosecute complaint). We also conclude
Ciralsky raised no arguments for reconsideration of the bankruptcy court’s denial of
reinstatement, see In re Svoboda, 264 B.R. at 195 (finding no abuse of discretion
where post-judgment motion simply rehashed factor that bankruptcy court had
already taken into account), and the court properly ruled that Foerster could not
appear on Ciralsky’s behalf, see Mo. Rev. Stat. § 484.010 (2000) (defining practice
of law); cf. Fed. R. Bankr. P. 9010(a) (who may appear in case and perform acts not
constituting practice of law).

      Accordingly, we affirm.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-